
	
		I
		112th CONGRESS
		1st Session
		H. R. 64
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Doggett
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prevent
		  corporations from exploiting tax treaties to evade taxation of United States
		  income.
	
	
		1.Limitation on treaty benefits
			 for certain deductible payments
			(a)In
			 generalSection 894 of the Internal Revenue
			 Code of 1986 (relating to income affected by treaty) is amended by adding at
			 the end the following new subsection:
				
					(d)Limitation on
				treaty benefits for certain deductible payments
						(1)In
				generalIn the case of any
				deductible related-party payment, any withholding tax imposed under chapter 3
				(and any tax imposed under subpart A or B of this part) with respect to such
				payment may not be reduced under any treaty of the United States unless any
				such withholding tax would be reduced under a treaty of the United States if
				such payment were made directly to the foreign parent corporation.
						(2)Deductible
				related-party paymentFor purposes of this subsection, the term
				deductible related-party payment means any payment made, directly
				or indirectly, by any person to any other person if the payment is allowable as
				a deduction under this chapter and both persons are members of the same foreign
				controlled group of entities.
						(3)Foreign
				controlled group of entitiesFor purposes of this subsection—
							(A)In
				generalThe term
				foreign controlled group of entities means a controlled group of
				entities the common parent of which is a foreign corporation.
							(B)Controlled group
				of entitiesThe term
				controlled group of entities means a controlled group of
				corporations as defined in section 1563(a)(1), except that—
								(i)more than
				50 percent shall be substituted for at least 80 percent
				each place it appears therein, and
								(ii)the determination
				shall be made without regard to subsections (a)(4) and (b)(2) of section
				1563.
								A
				partnership or any other entity (other than a corporation) shall be treated as
				a member of a controlled group of entities if such entity is controlled (within
				the meaning of section 954(d)(3)) by members of such group (including any
				entity treated as a member of such group by reason of this sentence).(4)Foreign parent
				corporationFor purposes of this subsection, the term
				foreign parent corporation means, with respect to any deductible
				related-party payment, the common parent of the foreign controlled group of
				entities referred to in paragraph (3)(A).
						(5)RegulationsThe
				Secretary may prescribe such regulations or other guidance as are necessary or
				appropriate to carry out the purposes of this subsection, including regulations
				or other guidance which provide for—
							(A)the treatment of
				two or more persons as members of a foreign controlled group of entities if
				such persons would be the common parent of such group if treated as one
				corporation, and
							(B)the treatment of
				any member of a foreign controlled group of entities as the common parent of
				such group if such treatment is appropriate taking into account the economic
				relationships among such
				entities.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to payments
			 made after the date of the enactment of this Act.
			
